Citation Nr: 1439809	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served in the U. S. Army Reserves from May 1985 to May 1993, including during a period of active duty for training (ACDUTRA) from August 1985 to November 1985, and a period of inactive duty training (INACDUTRA) in August 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified in support of this appeal during a June 2013 videoconference hearing held before the undersigned Acting Veterans Law Judge (VLJ).  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2009 in support of this claim, the Veteran submitted signed authorizations to obtain records of his back and foot treatment from two providers, but the AOJ failed to act in response.  The Veteran has since questioned the AOJ's inaction, which must be remedied on remand.  

The Veteran alleges that he sustained shin splints in service during a 1985 period of ACDUTRA.  Allegedly, this condition necessitated a visit to the emergency room, during which x-rays were taken, and placement on limited duty.  He has reportedly continued to experience the same condition intermittently.  Records pertinent to this claim, including the Veteran's service personnel file, records from his service in the Reserves and the information upon which the Social Security Administration (SSA) relied in awarding him benefits based, in part, on his legs, must be secured on remand. 

Accordingly, this claim is REMANDED for the following action:

1.  Secure and associate with the claims file: (a) records of the Veteran's treatment by Dr. Weems and the Texas Back Institute (signed authorizations of record); (b) the Veteran's service personnel file; (c) his SSA file; and (d) service treatment records from his period of service in the Army Reserves (May 1985 to May 1993).  

2.  After obtaining all outstanding evidence, readjudicate the claim.  If it remains denied, issue a supplemental statement of the case before returning this case to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



